NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE ISAIAH A.


                             No. 1 CA-JV 19-0228
                               FILED 12-17-2019


           Appeal from the Superior Court in Maricopa County
                             No. JV202514
             The Honorable Joshua Yost, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

The Law Offices of Kevin Breger, PLLC, Scottsdale
By Kevin Breger
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Jeffrey L. Sparks
Counsel for Appellee
                            IN RE ISAIAH A.
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Paul J. McMurdie joined.


P E R K I N S, Judge:

¶1          Isaiah A. appeals the juvenile court’s sentence committing
him to the Arizona Department of Juvenile Corrections (“ADJC”). We
affirm.

              FACTUAL AND PROCEDURAL HISTORY

¶2           “We view the facts in the light most favorable to affirming the
superior court.” In re Daniel A., 210 Ariz. 162, 164, ¶ 2 (App. 2005).

¶3            The state alleged that Isaiah A. (then age 17 years 5 months
old) engaged in misdemeanor conduct constituting: failure to obey an order
of a police officer, reckless driving, and failure to stop at an accident
involving damage to a vehicle. Isaiah’s probation officer filed a petition
alleging he violated the terms of his probation imposed in August 2018. He
pled delinquent to 1 count of reckless driving; the other counts and the
probation violation petition were dismissed. At the disposition hearing, the
judge considered Isaiah A.’s 2 prior felony adjudications; his incomplete
intensive probation; time spent around negative peers; the risk he posed to
himself and the community; and the absence of less restrictive alternatives.

¶4           The court also noted that Isaiah A. had already participated
in multiple programs, been detained four times for a total of 157 days,
accumulated 28 incident reports while detained, and had tested positive for
marijuana 24 times. It further noted that if Isaiah A. committed a third
felony, he would be tried in adult criminal court. The court found that it
“ha[d] tried other alternatives, and none of them ha[d] worked.”
Accordingly, the court awarded him to the ADJC until the age of 18,
requiring him to spend a minimum of 30 days in a locked facility.

¶5           Isaiah A. timely appealed.




                                     2
                             IN RE ISAIAH A.
                            Decision of the Court

                                DISCUSSION

¶6            We review the disposition of a juvenile delinquency matter
for abuse of discretion. In re Niky R., 203 Ariz. 387, 390, ¶ 10 (App. 2002).
“The primary function of juvenile courts is treatment and rehabilitation.”
David G. v. Pollard ex rel. Cty. of Pima, 207 Ariz. 308, 312, ¶ 21 (2004). That
said, courts need not “explore[] all alternatives to ADJC prior to an
adjudication committing a juvenile to ADJC.” Niky R., 203 Ariz. at 392, ¶ 21.

¶7             A court has broad discretion to determine the disposition of a
delinquent juvenile. In re R.E., 241 Ariz. 359, 362, ¶ 13 (App. 2017). A
juvenile court nonetheless must consider the Arizona Supreme Court’s
guidelines for juvenile dispositions in its ruling. In re Melissa K., 197 Ariz.
491, 496, ¶ 14 (App. 2000); A.R.S. § 8-246(C). These require juvenile courts
to (1) only commit juveniles adjudicated for a delinquent act, and for the
protection of the community; (2) consider commitment to be a final
rehabilitation opportunity; (3) give special consideration to the type of
offense, the risk the juvenile poses to the community, and whether less
restrictive alternatives exist; and (4) identify the offense for which the
juvenile is being committed. Ariz. Code Jud. Admin. § 6-304(C)(1).

¶8            Isaiah A. argues the juvenile court abused its discretion in
committing him to ADJC without exploring less restrictive alternatives,
such as electronic monitoring.

¶9            The juvenile court complied with the guidelines. It noted that
Isaiah A. had 2 prior felony adjudications with victims and had repeatedly
participated in less restrictive rehabilitative services to no avail. See Melissa
K., 197 Ariz. at 495, ¶ 15; see also Daniel A., 210 Ariz. at 165, ¶ 15 n.1
(affirming ADJC commitment where juvenile had two prior felonies, and
the court found that no less restrictive alternatives were available). He had
been a delinquent juvenile under the continuous supervision of the juvenile
court since August 2017. The court also noted that it considered the ADJC
program to be a final opportunity for Isaiah A. to participate in
rehabilitative services. The court committed no legal error, having
considered the Melissa K. factors. Accordingly, Isaiah A. has not shown the
juvenile court abused its discretion.




                                       3
                    IN RE ISAIAH A.
                   Decision of the Court

                     CONCLUSION

¶10   We affirm.




               AMY M. WOOD • Clerk of the Court
               FILED: AA




                               4